The facts of the case were that the plaintiff had brought two actions of the same nature against the defendant, and during the examination of the witnesses in the second, and whilst the jury were out deliberating on the first, two new witnesses appeared in the second, who deposed to facts which, in the opinion of the court, were important, and whose evidence would have been equally important in the first. After the jury in the second case had retired, the jury in the first came into court and stated that they were not likely to agree, and wanted some further information, upon which the counsel for the plaintiff moved for leave to introduce the two witnesses examined in the second case. The court granted the leave, and there was a verdict for the plaintiff.
It is certainly the regular and proper practice never to suffer witnesses to be introduced after the first examination, particularly after the arguments of counsel are closed. Yet we are of opinion that the discretion of the judge must govern this rule of practice; the rule is founded on the *Page 184 
(259)   temptation which a departure from it would hold out for committing the crime of perjury. Where a case has been argued and the party discovers the points on which it rests, the court will not permit him to support the weak parts of his case by a re-examination of it; and this rule ought never to be departed from, unless the court discover the necessity of a re-examination, and that it will not produce the evil which it is the object of the rule to prevent. In this case the jury were in great doubt, and the evidence was sought for and asked by them. To satisfy them and relieve them from difficulty, the evidence was permitted to go to them. The evidence was properly admitted, and the rule must be discharged.
Cited: Gilbert v. James, 86 N.C. 249; Featherston v. Wilson,123 N.C. 627.